DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 6/16/2022, with respect to 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1, 3-13 has been withdrawn in light of the amendments. 
Applicant's arguments on Page 11 and 14 with respect to the 35 USC 103 rejection of claims 1, 2, 3, and 12, have been fully considered but they are not persuasive. Gong’s use of flight regulations in the context of population density meets the applicant’s limitation as recited. For example, Gong teaches determine a density of avoided objects in a first area corresponding to a scope of the camera configured to view in a forward and downward direction from a current position of the flight device detected by the position sensor in Paragraph 0672 wherein “the receiver may be a sensor. The data received by the receiver may be sensed data indicative of one or more environmental conditions of the geo-fencing device. The geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer, acoustic sensor, infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein, including other sensors described within the context of being carried by a UAV. The one or more environmental conditions may include any type of environmental condition, such as those described elsewhere herein. The sensor may be able detect data about environmental climate (e.g., temperature, wind, precipitation, sunshine, humidity), environmental complexity, population density, or traffic (e.g., surface traffic or air traffic in proximity of the geo-fencing device). Environmental conditions may be considered when generating the set of flight regulations.” These sensors such as a vision sensor, infrared sensor, or other sensors described within the context of being carried by a UAV such as the camera in Paragraph 1007, are examples of applicant’s claimed “camera configured to view in a forward and downward direction from a current position of the flight device.” 
In response to applicant's argument on Pages 12-13 regarding the irrelevance of particular elements of Gong’s reference such as authentication procedure and environmental complexity factors and its irrelevance to the present invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant’s argument on Page 15 with respect to Claim 4 and how the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “in paragraphs 0054-0059 indicating…upon determining a possibility that high density area R will be disappeared from the flight route but stopping in a hovering state upon determining that some avoided objects may move in a high density area R”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Gong teaches wherein upon determining that an at least one avoided object is moving in the first area, the processor is configured to temporarily stop the flight device in a hovering state without changing the flight route in Paragraph 0896 wherein “for example, a first UAV 3210 a may broadcast out a first geo-fencing radius (e.g., RA). Optionally, a second UAV 3210 b may broadcast out a second geo-fencing radius (e.g., RB). When a second UAV receives the radius from the first UAV, it may calculate the distance d between the first UAV and the second UAV. If said distance d is smaller than RA or smaller than RB, then the second UAV may conduct course correction or on-site hover, meanwhile, it may inform the first UAV of a possibility of collision. In that case, the first UAV may conduct course correction or on-site hover.” Gong indicates that a UAV may conduct course correction OR on-site hover, which indicates that an on-site hover does not consist of a course correction or a change to the flight route. Moreover, Gong teaches that “UAVs are provided by way of example only, and any description herein of UAVs may apply to any other vehicles or movable objects” in Paragraph 0890.
Applicant’s arguments, with respect to claim 5 on Pages 15-16 have been fully considered and are persuasive. The rejection of claim 5 has been withdrawn and is allowable. However, claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In response to applicant’s arguments with respect to claim 7 on Page 17, applicant suggested amending claim 7 as follows “when the flight device is flying at a first flight altitude equal to or above a reference value, the flight control part (processor) is configured to decrease the threshold density to be lower than a threshold density set to the flight device flying at a second flight altitude less than the reference value.” However, the Amendments to the Claims recite “when the flight device is flying at a processor is configured to decrease the threshold density to be 
In response to applicant’s arguments regarding claims 10-11 on Page 18, Gong teaches claim 11: the flight management device according to claim 9, further comprising a display control part configured to display an image representing the congested place superposed on a map on a display screen, wherein upon selecting the congested place on the display screen, the display control part is configured to display an image capturing the congested place on the display screen (see Paragraph 0910 the geo-fencing device 3410 may have any associated set of flight regulations for the UAV 3440. In one example, the flight regulations may require that the UAV remain within the geo-fencing boundaries 3430 of the mobile geo-fencing device…For example, the movable object may be a ground-based vehicle, and it may be desired that the UAV flies above the ground-based vehicle and capture images of the surrounding environment, which may be displayed on the ground-based vehicle. The UAV may remain within proximity of the ground-based vehicle without requiring that a user actively operate the UAV; see also Paragraph 0666 wherein the air control system may gather or receive other information that may be used to generate the set of flight regulations. For example, the air control system may receive information about environmental conditions. The information about the environmental conditions may be received from the geo-fencing device, one or more external sensors, one or more sensors on-board the UAV, or any other source. The set of flight regulations may be generated based on the other information, such as the environmental conditions (the environmental conditions may include a population density of the environment as taught in Paragraph 0345; the environmental conditions may include an environmental complexity of the environment…the environmental complexity factor may be determined based on one or more of: the number of obstacles, the volume or percentage of space occupied by obstacles, the volume or percentage of space within a certain proximity to the UAV occupied by obstacles, the volume or percentage of space unobstructed by obstacles, the volume or percentage of space within a certain proximity to the UAV unobstructed by obstacles, the proximity of obstacles to the UAV, the obstacle density (e.g., number of obstacles per unit space), the types of obstacles (e.g., stationary or mobile), the spatial disposition of obstacles (e.g., position, orientation), the motion of obstacles (e.g., velocity, acceleration), and so on, as taught in Paragraph 0347)).
In response to applicant’s argument on Page 18 and 19 with respect to Claim 13, that Gong’s teaching of a storage medium is different from the storage medium of the claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s arguments on Page 19 with respect to 35 USC 103 rejection of claims 6, 8, and 9 have been fully considered but they are not persuasive. In response to applicant’s argument against the Euteneuer reference, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As previously stated, the specific elements of Euteneuer in combination with Gong makes the teaching obvious. 
Applicant's arguments on Page 20-21 with respect to the 35 USC 103 rejection of claims 6 and 8, have been fully considered but they are not persuasive. It is noted that the features upon which applicant relies (i.e., “When the flight plan includes multiple flight routes, flight control part 283 controls flight device 200 to fly along the first flight route having a higher degree of priority but can change the first flight route to the second flight route (which circumvents the upper space over high-density area R but passes through the upper space over the low-density area) when the first flight route passes through the upper space above high-density area R (paragraph 0063)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument on Pages 21-22 with respect to claim 9 regarding the irrelevance of Gong’s particular teachings (i.e., authentication procedure and environmental complexity factors) to the present invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s concluding remarks on Page 23, have been fully considered but are not persuasive for at least the reasons discussed above. 
Allowable Subject Matter
Claim 5 is pending and contains allowable subject matter. Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, all of the prior art of record fails to teach or suggest the limitation of claim 5, the flight device according to claim 4, wherein when the density of avoided objects in the first area is changed to be less than the threshold density while the flight device temporarily stops in a hovering state, the processor is configured to control the flight device to fly over the first area. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Gong (US20180068567A1), discloses a UAV that may have one or on-board protocols in place that may initiate one or more default flight response from the UAV. For example, if a UAV receives a report that its flight controls are compromised, the UAV may automatically initiate a landing sequence, may automatically hover in place or fly in a holding pattern, may automatically return to a starting point of the mission, or may automatically fly to a designated ‘home’ location. 
Another close prior art, Euteneuer (US20140249738A1), discloses systems and methods are operable maintain a proscribed Self Separation distance between an unmanned aircraft system (UAS) and an object. In an example system, consecutive intruder aircraft locations relative to corresponding locations of a self aircraft are determined, wherein the determining is based on current velocities of the intruder aircraft and the self aircraft, and wherein the determining is based on current flight paths of the intruder aircraft and the self aircraft. At least one evasive maneuver for the self aircraft is computed using a processing system based on the determined consecutive intruder aircraft locations relative to the corresponding locations of the self aircraft.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Gong and Euteneuer with the elements of applicant’s invention, as claimed. Thus, claim 5 contains allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 8, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong (US20180068567A1).
Regarding claim 1, Gong teaches a flight device comprising a position sensor, a camera, and a processor (see Paragraph 0098 wherein the UAV may comprise one or more vision sensors such as an image sensor. For example, an image sensor may be a monocular camera, stereo vision camera, radar, sonar, or an infrared camera. The UAV may further comprise other sensors that may be used to determine a location of the UAV, such as global positioning system (GPS) sensors, inertial sensors which may be used as part of or separately from an inertial measurement unit (IMU) (e.g., accelerometers, gyroscopes, magnetometers), lidar, ultrasonic sensors, acoustic sensors, WiFi sensors) configured to execute instructions stored on a memory to: acquire a flight plan having a flight route for the flight device by radio communication (see Paragraph 0129 wherein the flight regulation module may receive the flight plans and may approve or reject the flight plans; see also Paragraph 0157 wherein communications of the UAV may be controlled in accordance with one or more flight regulations. For instance, the UAV may be capable of remote communication with one or more remote devices...Examples of direct communications may include WiFi, WiMax, radiofrequency); 
determine a density of avoided objects in a first area corresponding to a scope of the camera configured to view in a forward and downward direction from a current position of the flight device detected by the position sensor (see Paragraph 0672 wherein “the receiver may be a sensor. The data received by the receiver may be sensed data indicative of one or more environmental conditions of the geo-fencing device. The geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer, acoustic sensor, infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein, including other sensors described within the context of being carried by a UAV. The one or more environmental conditions may include any type of environmental condition, such as those described elsewhere herein. The sensor may be able detect data about environmental climate (e.g., temperature, wind, precipitation, sunshine, humidity), environmental complexity, population density, or traffic (e.g., surface traffic or air traffic in proximity of the geo-fencing device). Environmental conditions may be considered when generating the set of flight regulations.” These sensors such as a vision sensor, infrared sensor, or other sensors described within the context of being carried by a UAV such as the camera in Paragraph 1007, are examples of applicant’s claimed “camera configured to view in a forward and downward direction from a current position of the flight device” used to determine population density or environmental complexity which involves obstacle density); 
and change the flight plan, during a flight along the flight route of the flight plan, to circumvent a high-density area having the density of avoided objects equal to or above a threshold density (see Paragraph 0131 wherein the traffic management module may be configured to adjust a mission based on detected conditions in the allocated airspace. For instance, the traffic management module may adjust a predetermined flight path based on the detected conditions. Adjusting the flight path may include adjusting an entirely predetermined flight path, adjusting a way-point of a semi-defined flight path, or adjusting a destination of a flight path. The detected conditions may include climate, changes in available airspace, accidents, establishment of geo-fencing devices, or changes in flight regulations (which involves the changes in population density). The traffic management module may inform a user of the adjustment to the mission, such as an adjustment to the flight path; see also Paragraph 0129 wherein the flight regulation module may receive the flight plans and may approve or reject the flight plans. The flight regulation module may reject the flight plans if they are in contradiction to a set of flight regulations for the UAV. The flight regulation module may suggest modifications to the flight plans that may put them in compliance with the set of flight regulations. The flight regulation module may generate or suggest a set of flight plans for the UAV that may comply with the set of flight regulations; see also Paragraph 0177 wherein the set of flight regulations may be generated based to encompass one or more factors additional factors, such as those described elsewhere herein. For example, environmental conditions may be considered. For instance, a more restrictions may be provided if an environmental complexity is high, while fewer restrictions may be provided if an environmental complexity is low. More restrictions may be provided if a population density is high, while fewer restrictions may be provided if a population density is low). 
Regarding claim 3, Gong teaches the flight device according to claim 1, wherein when all blocks in the first area have the density of avoided objects equal to or above the threshold density, the processor is configured to change the flight route to pass through low-density area having the density of avoided objects less than the threshold density in a second area different from the first area (see Paragraph 0177 wherein more restrictions may be provided if a population density is high, while fewer restrictions may be provided if a population density is low; see also Paragraph 0856-57 wherein the indicator may change in response to a detected event or condition. For example, if the air traffic around the geo-fencing device reaches a threshold density, then the indicator may change… The changes to the indicator may reflect changes to the set of flight regulations. For example, a UAV may be able to detect the changes in characteristics of the indicator and know that a different set of restrictions are in place. For example, the UAV may use a different set of flight regulations when the indicator changes. Alternatively, the UAV may use the same set of flight regulations, but the same set of flight regulations may apply for different restrictions or boundaries for different indicators; see also Paragraph 0750 wherein a semi-predetermined flight path may have the UAV on a trajectory to intersect a restricted area within the boundary of a geo-fencing device. For example, a destination may be entered and the UAV may be traveling toward the destination. If that is the case, the path may be altered to another path (e.g., PATH A) that may avoid the geo-fencing device and keep the UAV outside a restricted area. PATH A may be calculated to get the UAV to the destination while avoiding the restricted area; see also Paragraph 0933 wherein the future flight path may be altered or updated in real-time).
Regarding claim 4, Gong teaches the flight device according to claim 1, wherein upon determining that an at least one avoided object is moving in the first area, the flight control part processor is configured to temporarily stop the flight device in a hovering state without changing the flight route (Paragraph 0896 wherein “for example, a first UAV 3210 a may broadcast out a first geo-fencing radius (e.g., RA). Optionally, a second UAV 3210 b may broadcast out a second geo-fencing radius (e.g., RB). When a second UAV receives the radius from the first UAV, it may calculate the distance d between the first UAV and the second UAV. If said distance d is smaller than RA or smaller than RB, then the second UAV may conduct course correction or on-site hover, meanwhile, it may inform the first UAV of a possibility of collision. In that case, the first UAV may conduct course correction or on-site hover.” Gong indicates that a UAV may conduct course correction OR on-site hover, which indicates that an on-site hover does not consist of a course correction or a change to the flight route. Moreover, Gong teaches that “UAVs are provided by way of example only, and any description herein of UAVs may apply to any other vehicles or movable objects” in Paragraph 0890).  
Regarding claim 7, Gong teaches the flight device according to claim 1, wherein when the flight device is flying at a first flight altitude equal to or above a reference value, the processor is configured to decrease the threshold density to be set to the flight device (see Paragraph 0347 for instance, an environment having a relatively high obstacle density would be associated with a high environmental complexity factor (e.g., indoor environment, urban environment), whereas an environment having a relatively low obstacle density would be associated with a low environmental complexity factor (e.g., high altitude environment). As another example, an environment in which a large percentage of space is occupied by obstacles would have a higher complexity, whereas an environment having a large percentage of unobstructed space would have a lower complexity; see also Paragraph 0759 wherein a UAV (e.g., UAV B 4210 b) may be heading toward a destination 4220. If the UAV were to head along the most direct path (e.g., PATH B), the UAV may enter a region within the boundaries of a geo-fencing device (e.g., GF4 4230 d). The restriction within the region may pertain to a factor other than presence of the UAV. For example, the restriction may be an altitude floor. The UAV may be required to fly above a particular altitude. If the UAV is able to attain the altitude, the UAV may be permitted to travel along PATH B to the destination. However, if the UAV is unable to attain the altitude, or if reaching the altitude would cause a greater deviation to the UAV flight path than going around the region (e.g., along PATH C), then the UAV may be instructed to travel around the region (e.g., along PATH C). In another example, the restriction may be operation of a payload (e.g., capturing of images)).  
Regarding claim 9, Gong teaches a flight management device adapted to a flight device comprising a position sensor and a camera (see Paragraph 0098 wherein the UAV may comprise one or more vision sensors such as an image sensor. For example, an image sensor may be a monocular camera, stereo vision camera, radar, sonar, or an infrared camera. The UAV may further comprise other sensors that may be used to determine a location of the UAV, such as global positioning system (GPS) sensors, inertial sensors which may be used as part of or separately from an inertial measurement unit (IMU) (e.g., accelerometers, gyroscopes, magnetometers), lidar, ultrasonic sensors, acoustic sensors, WiFi sensors) and configured to change a flight plan including a flight route thereof, to determine a density of avoided objects in a first area corresponding to a scope of the camera configured to view in a forward and downward direction from a current position of the flight device detected by the position sensor (see Paragraph see Paragraph 0672 wherein “the receiver may be a sensor. The data received by the receiver may be sensed data indicative of one or more environmental conditions of the geo-fencing device. The geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer, acoustic sensor, infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein, including other sensors described within the context of being carried by a UAV. The one or more environmental conditions may include any type of environmental condition, such as those described elsewhere herein. The sensor may be able detect data about environmental climate (e.g., temperature, wind, precipitation, sunshine, humidity), environmental complexity, population density, or traffic (e.g., surface traffic or air traffic in proximity of the geo-fencing device). Environmental conditions may be considered when generating the set of flight regulations.” These sensors such as a vision sensor, infrared sensor, or other sensors described within the context of being carried by a UAV such as the camera in Paragraph 1007, are examples of applicant’s claimed “camera configured to view in a forward and downward direction from a current position of the flight device” used to determine population density or environmental complexity which involves obstacle density), 
and to circumvent a high-density area having the density of avoided objects equal to or above a threshold density (see Paragraph 0131 wherein the traffic management module may be configured to adjust a mission based on detected conditions in the allocated airspace. For instance, the traffic management module may adjust a predetermined flight path based on the detected conditions. Adjusting the flight path may include adjusting an entirely predetermined flight path, adjusting a way-point of a semi-defined flight path, or adjusting a destination of a flight path. The detected conditions may include climate, changes in available airspace, accidents, establishment of geo-fencing devices, or changes in flight regulations (which involves authentication when population density exceeds the population density threshold as taught in Paragraph 0284). The traffic management module may inform a user of the adjustment to the mission, such as an adjustment to the flight path), 
the flight management device comprising a processor configured to execute instructions stored on a memory to provide the flight device with the flight plan by radio communication, to adjust the threshold density according to the density of avoided objects (see Paragraph 0129 wherein the flight regulation module may receive the flight plans and may approve or reject the flight plans; see also Paragraph 0157 wherein communications of the UAV may be controlled in accordance with one or more flight regulations. For instance, the UAV may be capable of remote communication with one or more remote devices...Examples of direct communications may include WiFi, WiMax, radiofrequency), 
and to register the high-density area as a congested place when the flight device has changed the flight plan to circumvent the high-density area a predetermined number of times or more in a predetermined period (see Paragraph 0856 wherein the indicator may change in response to a detected event or condition. For example, if the air traffic around the geo-fencing device reaches a threshold density, then the indicator may change (corresponds to registering). If the climate around the geo-fencing device changes (e.g., it starts raining or the wind speed picks up), then the indicator may change. Optionally, the dynamic indicator may change in response to a detected presence of the UAV; see also Paragraph 0649 wherein the indicator may be a wireless signal. The geo-fencing device may be continuously broadcasting the wireless signal. The geo-fencing device may periodically broadcast the wireless signal (e.g., at regular or irregular time periods). For example, the geo-fencing device may periodically broadcast the wireless signal at less than or equal to about once every 0.01 seconds, once every 0.05 seconds, once every 0.1 seconds, once every 0.5 seconds, once every second, once every 2 seconds, once every 3 seconds, once every 5 seconds, once every 10 seconds, once every 15 seconds, once every 30 seconds, once every minute, once every 3 minutes, once every 5 minutes, once every 10 minutes, or once every 15 minutes. The geo-fencing device may broadcast the wireless signal in accordance with a schedule).
Regarding claim 10, Gong teaches the flight management device according to claim 9, wherein the processor is configured to generate a flight plan for the flight device to circumvent the congested place according to the threshold density as to whether or not to change the flight route (see Paragraph 0131 wherein the traffic management module may be configured to adjust a mission based on detected conditions in the allocated airspace. For instance, the traffic management module may adjust a predetermined flight path based on the detected conditions. Adjusting the flight path may include adjusting an entirely predetermined flight path, adjusting a way-point of a semi-defined flight path, or adjusting a destination of a flight path. The detected conditions may include climate, changes in available airspace, accidents, establishment of geo-fencing devices, or changes in flight regulations (which involves the changes in population density). The traffic management module may inform a user of the adjustment to the mission, such as an adjustment to the flight path).  
Regarding claim 11, Gong teaches the flight management device according to claim 9, further comprising a display control part configured to display an image representing the congested place superposed on a map on a display screen, wherein upon selecting the congested place on the display screen, the display control part is configured to display an image capturing the congested place on the display screen (see Paragraph 0910 the geo-fencing device 3410 may have any associated set of flight regulations for the UAV 3440. In one example, the flight regulations may require that the UAV remain within the geo-fencing boundaries 3430 of the mobile geo-fencing device…For example, the movable object may be a ground-based vehicle, and it may be desired that the UAV flies above the ground-based vehicle and capture images of the surrounding environment, which may be displayed on the ground-based vehicle. The UAV may remain within proximity of the ground-based vehicle without requiring that a user actively operate the UAV; see also Paragraph 0666 wherein the air control system may gather or receive other information that may be used to generate the set of flight regulations. For example, the air control system may receive information about environmental conditions. The information about the environmental conditions may be received from the geo-fencing device, one or more external sensors, one or more sensors on-board the UAV, or any other source. The set of flight regulations may be generated based on the other information, such as the environmental conditions (the environmental conditions may include a population density of the environment as taught in Paragraph 0345; the environmental conditions may include an environmental complexity of the environment…the environmental complexity factor may be determined based on one or more of: the number of obstacles, the volume or percentage of space occupied by obstacles, the volume or percentage of space within a certain proximity to the UAV occupied by obstacles, the volume or percentage of space unobstructed by obstacles, the volume or percentage of space within a certain proximity to the UAV unobstructed by obstacles, the proximity of obstacles to the UAV, the obstacle density (e.g., number of obstacles per unit space), the types of obstacles (e.g., stationary or mobile), the spatial disposition of obstacles (e.g., position, orientation), the motion of obstacles (e.g., velocity, acceleration), and so on, as taught in Paragraph 0347)).
Regarding claim 12, see the references used for claim 1.
Regarding claim 13, Gong teaches a non-transient computer-readable storage medium having a program causing a computer to implement the flight method according to claim 12 (see Paragraph 0112 wherein the device comprises one or more memory storage units which may include non-transitory computer readable medium which may store code, logic or instructions for performing one or more steps described elsewhere herein. The device may include one or more processors that may individually or collectively execute one or more steps in accordance with the code, logic, or instructions of the non-transitory computer readable medium as described herein).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Euteneuer (US 20140249738 A1).
Regarding claim 6, Gong teaches the flight device according to claim 1, but fails to explicitly teach wherein when the processor has repeatedly changed the flight plan a predetermined number of times in a predetermined period, the processor is configured to request a flight management device to provide secondary flight plan different from the flight plan. 
However, Euteneuer teaches wherein when the processor has repeatedly changed the flight plan a predetermined number of times in a predetermined period, the processor is configured to request a flight management device to provide other flight plan different from the flight plan (see Paragraph 0099 wherein embodiments may limit the time between updates of selecting a modified flight path (e.g., changing of the turn left/right decision). For example, changes to a newly determined preferred modified flight path would be limited to once every 10 seconds. Any suitable limitation duration may be employed in the various embodiments).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control and authentication system, as taught by Gong, using the modification of flight paths in a period of time functionality, as taught by Euteneuer, for the purpose of automatically emulating right-of-way rules using electronic systems in a fashion that more closely emulates the good judgment that would be exhibited by a crew onboard a manned aircraft (see Paragraph 0007 of Euteneuer).
Regarding claim 8, Gong teaches the flight device according to claim 1, further comprising a detection part configured to detect an obstacle on the flight route, wherein when the processor has changed the flight route to circumvent the obstacle detected by the detection part (see Paragraph 0759 wherein depending on the restriction within the region, the UAV may be able to follow an original path or direction, or may be routed around the region. The UAV may be routed around the region if the UAV is unable to comply with the restriction while within the region, or if it is more undesirable for the UAV to comply with the restriction than be routed around the region; see also Paragraph 0347 wherein In some embodiments, the environmental complexity factor may be determined based on one or more of: the number of obstacles, the volume or percentage of space occupied by obstacles, the volume or percentage of space within a certain proximity to the UAV occupied by obstacles, the volume or percentage of space unobstructed by obstacles, the volume or percentage of space within a certain proximity to the UAV unobstructed by obstacles, the proximity of obstacles to the UAV, the obstacle density (e.g., number of obstacles per unit space), the types of obstacles (e.g., stationary or mobile), the spatial disposition of obstacles (e.g., position, orientation), the motion of obstacles (e.g., velocity, acceleration), and so on) but fails to explicitly teach a predetermined number of times in a predetermined period, the processor is configured to request a flight management device to provide a secondary flight plan having a secondary flight route.
However, Euteneuer teaches a predetermined number of times in a predetermined period, the processor is configured to request a flight management device to provide a secondary flight plan having a secondary flight route (see Paragraph 0099 wherein embodiments may limit the time between updates of selecting a modified flight path (e.g., changing of the turn left/right decision). For example, changes to a newly determined preferred modified flight path would be limited to once every 10 seconds. Any suitable limitation duration may be employed in the various embodiments).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control and authentication system, as taught by Gong, using the modification of flight paths in a period of time functionality, as taught by Euteneuer, for the purpose of automatically emulating right-of-way rules using electronic systems in a fashion that more closely emulates the good judgment that would be exhibited by a crew onboard a manned aircraft (see Paragraph 0007 of Euteneuer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Canoy (US20170045894A1) teaches various embodiments provide methods for controlling landings of a UAV in a landing zone including a plurality of landing bays. Various embodiments include a method implemented on a computing device for receiving continuous real-time sensor data from a transceiver and from sensors onboard the UAV, and detecting a target landing bay within the plurality of landing bays within the landing zone that is available for landing based on the continuous real-time sensor data. Orientation and position coordinates for landing in the target landing bay may be calculated based on the continuous real-time sensor data. Information regarding positions and flight vectors of a plurality of autonomous UAVs may be obtained, and a flight plan for landing in the target landing bay may be generated based on the orientation and the position coordinates, positions and flight vectors of the plurality of autonomous UAVs and a current orientation and position of the UAV.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665